Title: George Long to James Madison, 10 September 1827
From: Long, George
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    University
                                
                                Monday September 10. 1827.
                            
                        
                         
                        Last week I communicated to you my appointment in London with an intimation that my services would not be
                            wanted before the expiration of my term here—This morning I was informed by letter that they will be required on the 1.
                            October 1828.
                        It will be necessary for me to explain this—In December of last year a proposal was made to me from a person
                            of some influence to become a candidate for the professorship of Greek in the new London University. I then declined it
                            principally for two reasons: first, because I did not wish to become a candidate without reasonable hopes of success, and
                            I did not then think that I could entertain such hopes—and secondly, because, as I supposed the new University would
                            open before I could leave Virginia—In March I received other communications which induced me to become a candidate: I
                            then had no information given to me about the time when my services might be required: in my letter it was distinctly
                            stated that my engagements would not end till July or September 1829—
                        The notice of my appointment which I received last wednesday but one, specified nothing about time, and I of
                            course made the conclusion which I communicated to you a short time ago. I accordingly accepted the situation: I received
                            a letter from the Chairman of the Council this morning by which I learn that I shall be expected to be in London on or
                            before the 1. October 1828.
                        Mr. Brougham is the Chairman of the Council, and the gentleman to whose exertions I am indebted for my
                            appointment—I have no personal acquaintance with him: my communications to him were made thro’ a gentleman of Liverpool
                            Dr. Briggs. The circumstance of my being unable to leave Virginia before 1829 was distinctly mentioned to Mr. Brougham: I
                            suppose in the midst of his numerous engagements this important fact was forgotten.
                        I am fortunate in having now a letter of Dr. Briggs, which states to me that he had mentioned the difficulty
                            about time to Mr. Brougham, and told him that he had no authority for saying that I could leave Virginia before=29—
                        I do not apprehend that the Visitors will have any doubt about the circumstances of the case: I shall be glad
                            if I may be allowed to remove the possibility of it—
                        The visitors can estimate better than myself what inconveniences would arise from my leaving in July 1828, at
                            the close of this Session, instead of July 1829, the close of the next.
                        I cannot help feeling very anxious to know the opinion of the board on this subject as soon as it is
                            practicable: my securing in England the comfortable means of subsistence is an object of the greatest importance for my
                            future happiness.
                        
                            
                                
                            
                        
                    